                                                     Case 2:18-cv-01184-JCM-EJY Document 138 Filed 02/05/21 Page 1 of 4




                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KRISTOPHER J. KALKOWSKI
                                                     Nevada Bar No. 14892
                                                 4   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 5   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 6   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 7   rdaniels@kcnvlaw.com
                                                     kkalkowski@kcnvlaw.com
                                                 8
                                                     Attorneys for Defendants
                                                 9   Richard Newman, Angela Patton,
                                                     James Portello, Cesar Esparza,
                                                10   Kenneth Kelsey, Rogelio Mariscal,
                                                     Tutulupeatau Mataele, Raymond Bunch,
                                                11   Kimberly Shrewsberry, Cheryl Whetsel,
                                                     Gerald Razo, and Jesse Reynolds
                                                12
                                                                                            UNITED STATES DISTRICT COURT
                                                13
                                                                                                DISTRICT OF NEVADA
                                                14
                                                      RAMON MURIC-DORADO,                                  CASE NO.:   2:18-cv-01184-JCM-EJY
                                                15
                                                                              Plaintiff,                      LVMPD DEFENDANTS’ MOTION
                                                16    vs.                                                       TO AMEND/CLARIFY THE
                                                                                                                    COURT’S ORDER
                                                17    LAS VEGAS METROPOLITAN POLICE                                   [ECF No. 133]
                                                      DEPARTMENT, et al.
                                                18
                                                                              Defendants.
                                                19

                                                20              Defendants Richard Newman, Angela Patton, James Portello, Cesar Esparza, Kenneth

                                                21   Kelsey, Rogelio Mariscal, Tutulupeatau Mataele, Raymond Bunch, Kimberly Shrewsberry,

                                                22   Cheryl Whetsel, Gerald Razo and Jesse Reynolds, by and through their counsel, Kaempfer
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   Crowell, hereby move to amend/clarify the Court’s recent Order, (ECF No. 133), instructing
                           Suite 650




                                                24   service on named defendants.


                                                     2743489_1.doc 6943.192
                                                                                                                                         Page 1 of 5
                                                     Case 2:18-cv-01184-JCM-EJY Document 138 Filed 02/05/21 Page 2 of 4




                                                 1              In the January 27, 2021 Response, (ECF No. 130), defense counsel noted that the Las

                                                 2   Vegas Metropolitan Police Department is “authorized to accept service” for named defendants

                                                 3   Vai and Walford. The Response added that service of these two defendants could be made at

                                                 4   “LVMPD’s headquarters,” meaning at 400 S. Martin L. King Blvd., Las Vegas, NV 89106. The

                                                 5   U.S. Marshall’s office could contact defense counsel for assistance, if needed.

                                                 6              However, the Court’s recent Order states that “Defense counsel will accept service on

                                                 7   behalf of Defendants Vai and Walford.” (Order 1:19, ECF No. 130) (emphasis added). Because

                                                 8   defense counsel is not currently authorized that accept service for these named defendants, the

                                                 9   Court’s Order requires a minor modification. That modification would note that only the Las

                                                10   Vegas Metropolitan Police Department can accept service for these named defendants, not

                                                11   Kaempfer Crowell. To make this minor modification, attached below a Proposed Order for the

                                                12   Court.

                                                13              DATED this 4th day of February, 2021.

                                                14                                    KAEMPFER CROWELL

                                                15
                                                                                      By:   /s/ Lyssa S. Anderson
                                                16                                          LYSSA S. ANDERSON (Nevada Bar No. 5781)
                                                                                            RYAN W. DANIELS (Nevada Bar No. 13094)
                                                17                                          KRISTOPHER J. KALKOWSKI (Nevada Bar No. 14892)
                                                                                            1980 Festival Plaza Drive, Suite 650
                                                18                                          Las Vegas, Nevada 89135

                                                19                                          Attorneys for Defendants
                                                                                            Richard Newman, Angela Patton,
                                                20                                          James Portello, Cesar Esparza,
                                                                                            Kenneth Kelsey, Rogelio Mariscal,
                                                21                                          Tutulupeatau Mataele, Raymond Bunch,
                                                                                            Kimberly Shrewsberry, Cheryl Whetsel,
                                                22                                          Gerald Razo, and Jesse Reynolds
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     2743489_1.doc 6943.192
                                                                                                                                           Page 2 of 5
                                                     Case 2:18-cv-01184-JCM-EJY Document 138 Filed 02/05/21 Page 3 of 4




                                                 1                                          UNITED STATES DISTRICT COURT

                                                 2                                              DISTRICT OF NEVADA

                                                 3
                                                      RAMON MURIC-DORADO,                                  CASE NO.:   2:18-cv-01184-JCM-EJY
                                                 4
                                                                              Plaintiff,
                                                 5                                                                  [PROPOSED] ORDER
                                                      vs.
                                                 6

                                                 7    LAS VEGAS METROPOLITAN POLICE
                                                      DEPARTMENT, et al.
                                                 8
                                                                              Defendants.
                                                 9

                                                10              On February 2, 2021, the Court entered an Order, (ECF No. 133), directing service on

                                                11   named defendants Tanya Vai and Bryce Walford. Because only the Las Vegas Metropolitan

                                                12   Police Department can accept service of these two defendants, rather than defense counsel, the

                                                13   Court now modifies its prior Order to reflect the following:

                                                14              IT IS HEREBY ORDERED that the U.S. Marshal shall serve Defendants Tanya Vai

                                                15   and Bryce Walford with this lawsuit at the Las Vegas Metropolitan Police Department’s

                                                16   headquarters located at 400 S. Martin L. King Blvd., Las Vegas, NV 89106, at the reception desk

                                                17   in building “B.”

                                                18              IT IS FURTHER ORDERED that the date and time of service on Defendants Tanya

                                                19   Vai and Bryce Walford must be within fourteen (14) court days of this Order.

                                                20              IT IS FURTHER ORDERED that the U.S. Marshal may contact current defense

                                                21   counsel of Kaempfer Crowell within seven (7) court days of this Order at (702) 792-7000, if

                                                22   needed, for guidance.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     2743489_1.doc 6943.192
                                                                                                                                           Page 3 of 5
                                                     Case 2:18-cv-01184-JCM-EJY Document 138 Filed 02/05/21 Page 4 of 4




                                                 1              IT IS FURTHER ORDERED that all other provisions of the Court’s prior Order, (ECF

                                                 2   No. 133), will remain in effect.

                                                 3              DATED THIS 5th day of February, 2021.

                                                 4

                                                 5                                          ___________________________________
                                                                                            ELAYNA J. YOUCHAH
                                                 6                                          UNITED STATES MAGISTRATE JUDGE

                                                 7

                                                 8

                                                 9

                                                10

                                                11

                                                12

                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     2743489_1.doc 6943.192
                                                                                                                                       Page 4 of 5
